Exhibit 2.2 EXECUTION VERSION TENDER AND VOTING AGREEMENT This TENDER AND VOTING AGREEMENT (this “ Agreement ”) dated July 11, 2013, among Steel Excel Inc., a Delaware corporation (“ Purchaser ”); iGo, Inc., a Delaware corporation (the “ Company ”) (only with respect to Section 6 and Section 10 hereof and as a third party beneficiary of Section 4(f) hereof); and Adage Capital Partners, L.P., a Delaware limited partnership (“ Stockholder ”). WHEREAS , concurrently herewith, Purchaser and the Company are entering into a Stock Purchase and Sale Agreement (as such agreement may hereafter be amended from time to time, the “ Purchase and Sale Agreement ”), pursuant to which Purchaser will commence a tender offer (the “ Offer ”) to acquire 44.0% of the issued and outstanding shares (the “ Target Shares ”) of common stock, par value $0.01 per share, of the Company (“ Company Common Stock ”) on a fully diluted basis, at a price per Target Share of $3.95 (such per Target Share amount, the “ Offer Price ”); WHEREAS , if, after the consummation of the Offer, Purchaser does not hold 44.0% of the shares of Company Common Stock then outstanding on a fully diluted basis, and subject to the approval of the stockholders of the Company if required by applicable law, the parties will commence a transaction whereby the Purchaser will purchase, and the Company will sell, such number of newly issued shares of Company Common Stock (the “ Top-Up Shares ”) that, together with the shares acquired in the Offer, constitute 44.0% of the shares of Company Common Stock then outstanding on a fully diluted basis, as adjusted for the Top-Up Shares (the “ Top-Up Purchase ”), at the Offer Price; and WHEREAS , as a condition and material inducement to entering into the Purchase and Sale Agreement, Purchaser has required that Stockholder agrees, and Stockholder has agreed, to enter into this Agreement. NOW, THEREFORE , in consideration of the premises and of the representations, warranties, covenants and agreements contained herein, and intending to be legally bound hereby, the parties agree as follows: 1.
